WALD, Circuit Judge,
with whom SILBERMAN, Circuit Judge, joins, concurring:
With the benefit of full briefing and argument, I now agree with the result and the basic reasoning of the reinstated panel opinion on the construction of 12 U.S.C. § 1821(j) and its application to the FDIC in its corporate capacity via 12 U.S.C. § 1823(d)(3)(A). That plenary treatment allows us to decide this important case of first impression in our circuit with the necessary confidence which I, for one, did not have months ago when forced to a decision “in barely over a week on an unargued stay motion.” National Trust for Historic Preservation in the United States v. FDIC, 995 F.2d 238, 244 (D.C.Cir.1993) (Wald, J., dissenting). I was concerned then — I believe justifiably — about “potentially immunizing an agency from court enforcement of the entire U.S. Code,” a result which I thought warranted an in-depth review of the statute, its structure, purpose and history. It seemed counter-intuitive that the FDIC, acting in its receiver capacity, could “operat[e] a factory or even a hazardous waste facility in a manner that was causing serious health or environmental damage and that allegedly violated the Clean Water Act or the Occupational Safety and Health Act[, and] court[s would be] powerless to take ‘any action ... to restrain or affect’ that operation, unless the FDIC ‘has acted or proposes to act beyond, or contrary to, its statutorily prescribed, constitutionally permitted powers or functions.’ ” Id. at 244 (Wald, J., dissenting) (quoting panel majority, id. at 240). In*472deed, even more horrendous hypothetical could be constructed. Would the courts be powerless if the FDIC chose to sell crack cocaine in an effort to liquidate assets discovered in an unclaimed safety deposit box of a failed bank? It is of course by the use of such unlikely scenarios that judges test the integrity and inevitability of “plain meaning” interpretations.
While after further study and reflection I agree with the original panel majority that the language of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989, Pub.L. No. 101-73,103 Stat. 183 (codified as amended in scattered sections in the United States Code), supports its construction, the result is sufficiently “ ‘odd’ ” so as to oblige us to “search for other evidence of congressional intent to lend the term its proper scope.” Public Citizen v. United States Department of Justice, 491 U.S. 440, 454, 109 S.Ct. 2558, 2566, 105 L.Ed.2d 377 (1989) (quoting Green v. Bock Laundry Mach. Co., 490 U.S. 504, 509, 109 S.Ct. 1981, 1984, 104 L.Ed.2d 557 (1989)). For example, in South Carolina v. Regan, 465 U.S. 367, 104 S.Ct. 1107, 79 L.Ed.2d 372 (1984), the Supreme Court considered a similarly sweeping limitation on court action appearing in the Tax Anti-Injunction Act, 26 U.S.C. § 7421(a): “[N]o suit for the purpose of restraining the assessment or collection of any tax shall be maintained in any court by any person, whether or not such person is the person against whom such tax was assessed.” In Regan, the Court turned to the Tax Anti-Injunction Act’s legislative history, despite the fact that the Act’s language “could scarcely be more explicit,” Bob Jones Univ. v. Simon, 416 U.S. 725, 736, 94 S.Ct. 2038, 2046, 40 L.Ed.2d 496 (1974). The legislative history discussed in Regan by no means abounded with detailed revelations of congressional intent, but the Court nonetheless concluded from it that the Act’s “purpose and the circumstances of its enactment indicate that Congress did not intend the Act to apply to actions brought by aggrieved parties for whom it has not provided an alternative remedy.” 465 U.S. at 378, 104 S.Ct. at 1114 (footnote omitted). See also id. at 373-74, 377, 104 S.Ct. at 1111-1112, 1114.
I don’t agree with the suggestion by the original panel majority that the Regan Court’s recourse to legislative history as a means of narrowing the scope of an otherwise improbably broad statute was confined to the “unique context” of tax collection or “Supreme Court doctrine that otherwise insulates the tax collector against suits that would deflect the collector’s energies from the collection of taxes.” National Trust, 995 F.2d at 239 n. 1. To the contrary, the special governmental interest in insulating the tax collector from suits would argue against consulting legislative history to insure there, was not a contrary interpretation that would reduce the tax collector’s protection from court action in apparent contradiction to the statute’s plain meaning. Nonetheless, my own research — and counsels’ — has uncovered no evidence in this case that § 1821(j) was passed in the “context of a statutory scheme that provided an alternative remedy,” Regan, 465 U.S. at 373, 104 S.Ct. at 1111, for any and all misfeasance by the liquidating agency, or otherwise bars only actions brought by parties who have access to an alternative remedy against the agency.
Therefore, I am compelled to conclude that §. 1821(j) does indeed bar courts from “restraining] or affectfing] the exercise of powers or functions of the [FDIC] as a conservator or a receiver,” 12 U.S.C. § 1821(j), unless it “has acted or proposes to act beyond, or contrary to, its statutorily prescribed, constitutionally permitted, powers or functions,” National Trust, 995 F.2d at 240. Congress undoubtedly did not contemplate anything like the parade of possible violations of existing laws — civil and criminal — that creative judges can conjure up, but given the breadth of the statutory language, untempered by any persuasive legislative history pointing in a different direction, the statute would appear to bar a court from acting in virtually all circumstances. I am. somewhat assuaged by the fact, described at oral argument and in the briefs, that a private person genuinely aggrieved by such unlawful FDIC action could generally bring a suit for damages, or seek administrative redress through the § 1821(d) monetary claims procedure which ultimately includes judicial review. See Rosa v. Resolution Trust Corp., 938 F.2d 383, 399-*473400 (3d Cir.), cert. denied, — U.S. —, 112 S.Ct. 582, 116 L.Ed.2d 608 (1991) (“the effect of [§ 1821(j) ] in this case is solely to prevent a particular remedy ... [and] does not deprive plaintiffs, if wronged, of any other remedy that would not ‘restrain or affect’ the exercise of the receiver’s or conservator’s powers or functions”). And, of course, we do not decide today what might happen if the denial of an injunction in any particular situation itself violated constitutional due process. Cf. Regan, 465 U.S. at 375, 104 S.Ct. at 1112; id. at 393-94, 104 S.Ct. at 1122 (O’Connor, J., concurring in judgment).
Thus, it would seem that the instant situation in which the FDIC is alleged to have violated sections 106 and 110(a) of the National Historic Preservation Act, 16 U.S.C. §§ 470f, 470h-2(a), is the exception rather than the rule. Without jurisdiction, we cannot express any opinion on whether the FDIC is statutorily compelled to consult with the Advisory Council before selling for demolition structures like the Dr. Pepper building which is “considered one of the finest examples of Art Modeme architecture in Texas.” National Trust, 995 F.2d at 241 (Wald, J., dissenting). See California v. Grace Brethren Church, 457 U.S. 393, 408-11, 102 S.Ct. 2498, 2507-09, 73 L.Ed.2d 93 (1982) (holding declaratory judgment generally barred whenever injunction is prohibited). Congress, of course, can change this state of affairs should it so choose.